OVERTON, Justice.
This is a petition for writ of prohibition asserting that this Court had no jurisdiction to impanel the third statewide grand jury, and, consequently, any indictments it returned were void. We find we had proper authority to impanel the statewide grand jury and decline to issue the writ.
The legislature established a statewide grand jury by enacting sections 905.31 and 905.40, Florida Statutes (1977).* Relator contends that under article V, section 3, Florida Constitution (1972), this Court has no jurisdiction to act in impaneling a grand jury. Relator asserts that the only possibility for jurisdiction to impanel a statewide grand jury lies in the circuit court under the jurisdictional provisions of article V, section 5.
We agree the judicial review jurisdiction of the Supreme Court is limited by the provisions of section 3 of article V as it existed under the 1972 constitutional provision and as amended effective April 1,1980. We find, however, that this Court is not exercising judicial review as delineated by section 3 in impaneling a statewide grand jury. As expressed in In re Advisory Opinion to the Governor, 290 So.2d 473 (Fla.1974), this Court’s responsibility in impaneling a statewide grand jury is “ministerial in nature, and the decision to impanel a statewide grand jury would involve no judgment relative to any potential defendants or any acts alleged to have occurred.”
Once a grand jury process is established by the legislature, the implementation becomes a judicial administrative responsibility since the grand jury’s operation is within the judicial branch. Clearly, in implementing this statute, we are not acting in a judicial review function but rather in an administrative, supervisory capacity. See Art. V, § 2, Fla.Const. We have, in fact, implemented this grand jury process by adoption of Rule of Judicial Administration 2.100.
The legislature has found it necessary to provide for a statewide grand jury imple*1045mented through this Court. This provision is no different from other enactments establishing and controlling the grand jury in each county of this state. The petition for writ of prohibition is denied.
It is so ordered.
SUNDBERG, C. J., and BOYD and ALDERMAN, JJ., concur.
ADKINS, J., dissents.

905.31 Short Title. — Sections 905.31-905.40 shall be known and may be cited as the “Statewide Grand Jury Act.”
905.40 Payment of costs and expenses.— The costs and expenses incurred by the statewide grand jury in the performance of its functions and duties shall be paid by the state out of funds appropriated to the circuit courts.